Simmons, Justice.
Under the facts of this case as disclosed by the official report, the court below did not err in holding that this land was subject to the execution.. When Palmer conveyed the land to Mary Seals, as trustee for her children in December, 1877, he was indebted to Benson, on which indebtedness Benson subsequently recovered a judgment against Palmer. It makes no difference, in our opinion, whether the lien of the first judgment was lost when the judgment became dormant, or when the lien of the revived judgment attached; the debt on which it was predicated still existed. The deed from Palmer to Mrs. Seals, trustee, being a voluntary deed, the land was still subject to the debts Palmer owed before he made the deed. This was admitted by Mrs. Seals when she consented to a verdict subjecting the land to the original judgment; and if it was subject to the original judgment, we can see no reason why it would not be subject to the revived judgment under the state of facts as agreed upon by the parties and sent up in this record. The case now under review being between the same parties, and being the same debt, and the same land being levied on, we think the consent verdict in the first case, taken in connection with Palmer’s possession up to within two weeks of the trial, is at least prima facie evidence that the land levied on under the revived judgment is subject to the payment of this debt. When she consented to the first verdict, it was an admission on her part that the land was subject, and that the deed she now relies on did not protect her. In this trial she showed no additional facts other than what she showed before, or which she could have shown. We think, therefore, that' the judgment was right in holding the laud subject, under this record.
Judgment affirmed.